DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species (2) (the biotin-binding protein comprises one or more covalently attached 3,4,5-tris(3- sulfopropoxy)benzoyl moieties (see claims 10-13, 17, and 18) and species (6) (the chip comprises a plurality of nanoscale wells that comprise the polymerase enzyme complexes, see claim 154) in the reply filed on September 26, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]pplicant notes that their traversal applies to the presentation of nanoscale reaction regions and nanoscale wells as two species. Applicant notes that nanoscale reaction regions, presented as species 5, are generic to nanoscale wells, presented as species 6. As indicated in the specification, e.g., at paragraphs 26, 36, 37, 144, and 150, nanoscale wells are one exemplary type of nanoscale reaction regions. Applicant also notes that several claims from the group for species 1 are generic to claims assigned to species 2. For example, since a 3,4,5-tris(3-sulfopropoxy)benzoyl moiety contains three sulfonate moieties, a biotin-binding protein comprising four or more covalently attached 3,4,5-tris(3-sulfopropoxy)benzoyl moieties as specified in claim 11 has 12 or more sulfonate moieties as specified in claim 5 (see also claims 12 and 7, and claims 13 and 8). Claims 2, 3, 5-8, 10-13, 15-18, 21, and 152-157 read on the elected species”. 
After carefully considering above arguments, the examiner agrees to combine species (1) to (6) together for the examination. Claims 2, 3, 5-8, 1-013, 15-19, 21, and 152-157 will be examined. 

Specification
The disclosure is objected to because of the following informalities: (1) since case 16/230,480 has been patented, applicant is required to update this information in paragraph [0001] of the specification; and (2) paragraph [0210] contains several US applications. Since these applications have been patented, applicant is required to update these information in paragraph [0210]. 
Appropriate correction is required.

Claim Objections
Claim 2, 3, 5-8, 10-13, 15-19, 21, 156, and 157 is objected to because of the following informality: “the biotin-binding protein” should be “the modified biotin-binding protein”. 
Claim 21 is objected to because of the following informality: “a parental biotin-binding protein” should be “a biotin-binding protein which is used to make the modified biotin-binding protein”. 
Claim 152 is objected to because of the following informalities: (1) “each polymerase enzyme complex” in lines 2-4 should be “each of the polymerase enzyme complexes”; (2) “the surface” in line 8 should be “a surface”; (3) “fluorescence” in line 11 should be “fluorescent signals”; and (4) “the signals” in line 13 should be “the fluorescent signals”. 
Claim 155 is objected to because of the following informality: “a plurality of the nanoscale wells include a single active polymerase enzyme complex immobilized at the base of the well” should be “the plurality of the nanoscale wells includes a single active polymerase enzyme complex from the plurality of polymerase enzyme complexes which is immobilized at the base of each of the wells”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5-8, 10-13, 15-19, 21, and 152-157 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,655,168 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 2, 3, 5-8, 10-13, 15-19, 21, and 152-157 in this instant application are not identical to 1-23 of U.S. Patent No. 10,655,168 B2, since claim 19 of U.S. Patent No. 10,655,168 B2 teaches that the biotin-binding protein is immobilized on the base of a nanoscale well, 1-23 of U.S. Patent No. 10,655,168 B2 are directed to the same subject matter and fall entirely within the scope of claims 2, 3, 5-8, 10-13, 15-19, 21, and 152-157 in this instant application.  In other words, claims 2, 3, 5-8, 10-13, 15-19, 21, and 152-157 in this instant application are anticipated by 1-23 of U.S. Patent No. 10,655,168 B2. 

Conclusion
9.	No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 14, 2022